
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



Execution Copy

--------------------------------------------------------------------------------


OMNIBUS AGREEMENT

among

CROSSTEX ENERGY HOLDINGS INC.

CROSSTEX ENERGY GP, LLC

CROSSTEX ENERGY GP, L.P.

CROSSTEX ENERGY SERVICES, L.P.

and

CROSSTEX ENERGY, L.P.

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


OMNIBUS AGREEMENT


        THIS OMNIBUS AGREEMENT is entered into on, and effective as of, the
Closing Date by and among Crosstex Energy Holdings Inc., a Delaware corporation
("Crosstex Energy Holdings"), Crosstex Energy GP, LLC, a Delaware limited
liability company ("Crosstex GP"), Crosstex Energy GP, L.P., a Delaware limited
partnership (the "General Partner"), Crosstex Energy Services, L.P., a Delaware
limited partnership (the "Operating Partnership"), and Crosstex Energy, L.P., a
Delaware limited partnership (the "Partnership").


R E C I T A L S:


        Crosstex Energy Holdings, Crosstex GP, the Partnership, the Operating
Partnership and the General Partner desire by their execution of this Agreement
to evidence their understanding, (i) as more fully set forth in Article II of
this Agreement, with respect to (a) those business opportunities that Crosstex
Energy Entities (as defined herein) will not pursue during the term of this
Agreement unless each of the Partnership and the Operating Partnership has
declined to engage in such business opportunity for its own account and (b) the
procedures whereby such business opportunities are to be offered to the
Partnership and the Operating Partnership and accepted or declined and (ii) as
more fully set forth in Article III of this Agreement, with respect to the
maximum amount to be paid by the Partnership to the General Partner and its
Affiliates for general and administrative services in the one year period
following the date hereof.

        In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


ARTICLE I
Definitions


        1.1    Definitions.     (a) Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.

        (b)  As used in this Agreement, the following terms shall have the
respective meanings set forth below:

        "Affiliate" has the meaning assigned to such term in the Partnership
Agreement.

        "Agreement" means this Omnibus Agreement, as it may be amended,
modified, or supplemented from time to time in accordance with Section 4.5
hereof.

        "Allocated General and Administrative Expenses" means expenses
associated with centralized corporate functions including general and
administrative services and including, but not limited to, certain management,
engineering, legal, accounting, finance, information technology, insurance,
human resource, administration of employee benefit plans and other shared
corporate services; provided, however, that Allocated General and Administrative
Expenses shall not include the direct operating and maintenance expenses
associated with the operation of the assets of the Partnership.

        "Change of Control" has the meaning assigned to such term in
Section 2.4.

        "Closing Date" means the date of the closing of the Partnership's
initial public offering of Common Units.

        "Common Units" has the meaning assigned to such term in the Partnership
Agreement.

        "Conflicts Committee" has the meaning assigned to such term in the
Partnership Agreement.

        "Control" means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of Voting Securities, by contract or otherwise.

--------------------------------------------------------------------------------




        "Crosstex Energy Entities" means Crosstex Energy Holdings and any Person
controlled, directly or indirectly, by Crosstex Energy Holdings other than the
Partnership Group.

        "Crosstex Energy Holdings" has the meaning assigned to such term in the
preamble to this Agreement.

        "Crosstex GP" has the meaning assigned to such term in the preamble to
this Agreement.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "General Partner" has the meaning assigned to such term in the preamble
to this Agreement.

        "Group Member" means a member of the Partnership Group.

        "Initial Offering" has the meaning assigned to such term in the
Partnership Agreement.

        "Management" means collectively those individuals who are listed as
executive officers of Crosstex GP in the final prospectus relating to the
Initial Offering.

        "Offer" has the meaning assigned to such term in Section 2.3.

        "Operating Partnership" has the meaning assigned to such term in the
preamble to this Agreement.

        "Partnership" has the meaning assigned to such term in the preamble to
this Agreement.

        "Partnership Agreement" means the Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement. No amendment or modification to the
Partnership Agreement subsequent to the Closing Date shall be given effect for
the purposes of this Agreement unless consented to by each of the parties to
this Agreement.

        "Partnership Group" means the Partnership, the Operating Partnership and
any Subsidiary of any such entity, treated as a single consolidated entity.

        "Person" means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

        "Restricted Business" has the meaning assigned to such term in
Section 2.1.

        "Subsidiary" has the meaning assigned to such term in the Partnership
Agreement.

        "Voting Securities" means securities of any class of Person entitling
the holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

        "Yorktown Funds" means Yorktown Energy Partners IV, L.P., Yorktown
Energy Partners V, L.P. and any other investment fund sponsored by or managed by
Yorktown Partners, LLC, including any fund formed subsequent to the Closing
Date.


ARTICLE II
Business Opportunities


        2.1    Restricted Businesses.     For so long as the General Partner (or
any Affiliate of Crosstex Energy Holdings) is a general partner of the
Partnership, each of the Crosstex Energy Entities shall be prohibited from
engaging in the business of gathering, transmitting, treating, processing,
storing and marketing of natural gas and the transportation, fractionation,
storing and marketing of natural gas liquids (the "Restricted Business").

2

--------------------------------------------------------------------------------


        2.2    Permitted Exceptions.     Notwithstanding any provision of
Section 2.1 to the contrary, a Crosstex Energy Entity may pursue an opportunity
to purchase or invest in, and may ultimately purchase, own and/or operate, a
Restricted Business under the following circumstances:

        (a)  The Restricted Business was engaged in by a Crosstex Energy Entity
on the date of this Agreement, including, without limitation, the business
relating to the Excluded Assets (as defined in the First Contribution,
Conveyance and Assumption Agreement, dated as of November 27, 2002, among
Crosstex Energy Holdings, the Partnership, the Operating Partnership, the
General Partner and the other parties named therein); provided, however, that
any future acquisitions or opportunities related to such Restricted Business
shall be subject to the procedures set forth in Section 2.3.

        (b)  The Crosstex Energy Entity first offers the Partnership the
opportunity to pursue such opportunity and the board of directors of Crosstex GP
(with the approval of the Conflicts Committee) has elected not to cause a Group
Member to pursue such opportunity or acquisition in accordance with the
procedures set forth in Section 2.3.

        (c)  The fair market value of the assets that comprise the Restricted
Business represents less than a majority of the fair market value of the
business being considered for purchase or investment, in the reasonable belief
of majority of the board of directors of Crosstex Energy Holdings; provided that
the Crosstex Energy Entity subsequently offers the Partnership the opportunity
to purchase the assets that comprise the Restricted Business in accordance with
the procedures set forth in Section 2.3 and the board of directors of Crosstex
GP, with the approval of the Conflicts Committee, has elected not to cause a
Group Member to pursue such opportunity or acquisition.


        2.3    Procedures.     (a) In the event that a Crosstex Energy Entity
becomes aware of an opportunity to purchase a Restricted Business, then as soon
as practicable, such Crosstex Energy Entity shall notify the Partnership of such
opportunity and deliver to Crosstex GP all information prepared by or on behalf
of such Crosstex Energy Entity relating to such potential purchase. As soon as
practicable, but in any event within 30 days after receipt of such notification
and information, Crosstex GP, on behalf of the Partnership, shall notify the
Crosstex Energy Entity that either (i) Crosstex GP, on behalf of the
Partnership, has elected, with the approval of the Conflicts Committee, not to
cause a Group Member to pursue the opportunity to acquire such Restricted
Business, or (ii) Crosstex GP, on behalf of the Partnership, has elected to
cause a Group Member to pursue the opportunity to acquire such Restricted
Business. If, at any time, Crosstex GP abandons such opportunity (as evidenced
in writing by Crosstex GP following the request of the Crosstex Energy Entity),
the Crosstex Energy Entity may pursue such opportunity. Any Restricted Business
which is permitted to be purchased by a Crosstex Energy Entity must be so
purchased (i) within 12 months of the time the Crosstex Energy Entity becomes
able to pursue such acquisition in accordance with the provisions of this
Section 2.3 and (ii) on terms not materially more favorable to the Crosstex
Energy Entity than were offered to the Partnership. If either of these
conditions are not satisfied, the opportunity must be reoffered to the
Partnership in accordance with this Section 2.3(a).

        (b)  In the event that a Crosstex Energy Entity acquires a Restricted
Business as part of a larger transaction in accordance with Section 2.2(c), then
not later than 30 days after the consummation of the acquisition, such Crosstex
Energy Entity shall notify Crosstex GP of such purchase and offer the
Partnership the opportunity to purchase the Restricted Business constituting a
portion of such purchase and deliver to Crosstex GP all information prepared by
or on behalf of or in the possession of such Crosstex Energy Entity relating to
the Restricted Business. As soon as practicable, but in any event within 60 days
after receipt of such notification, Crosstex GP shall notify the Crosstex Energy
Entity that either (i) Crosstex GP has elected, with the approval of the
Conflicts Committee, not to cause a Group Member to purchase such Restricted
Business, in which event the Crosstex Energy Entity shall be forever free to
continue to engage in such particular Restricted Business; provided, however,
that any future acquisitions or opportunities related to such particular
Restricted Business shall be subject

3

--------------------------------------------------------------------------------


to the procedures set forth in this Section 2.3, or (ii) Crosstex GP has elected
to cause a Group Member to purchase such Restricted Business, in which event the
following procedures shall be followed:

          (i)  Within 30 days of receipt of the notice from Crosstex GP that
Crosstex GP has elected to cause a Group Member to purchase the Restricted
Business, the Crosstex Energy Entity shall submit a good faith offer to Crosstex
GP to sell the Restricted Business (the "Offer") to any Group Member on the
terms and for the consideration stated in the Offer.

        (ii)  After receipt of such Offer by Crosstex GP, the Crosstex Energy
Entity and Crosstex GP shall negotiate in good faith the terms on which the
Restricted Business will be sold to a Group Member. The Crosstex Energy Entity
shall provide all information concerning the business, operations and finances
of such Restricted Business as may be reasonably requested by Crosstex GP.

        (iii)  If the Crosstex Energy Entity and Crosstex GP agree on such terms
within 60 days after receipt by Crosstex GP of the Offer, a Group Member shall
purchase the Restricted Business on such terms as soon as commercially
practicable after such agreement has been reached.

        (iv)  If the Crosstex Energy Entity and Crosstex GP are unable to agree
on the terms of a sale during the 60-day period after receipt by Crosstex GP of
the Offer, the Crosstex Energy Entity and Crosstex GP will engage an independent
investment banking firm with a national reputation to determine the fair market
value of the Restricted Business. In determining the fair market value of the
Restricted Business, the investment banking firm will have access to the
proposed sale and purchase values for the Offer submitted by the Crosstex Energy
Entity and Crosstex GP, respectively. Such investment banking firm will
determine the value of the Restricted Business within 30 days and furnish the
Crosstex Energy Entity and Crosstex GP with its opinion of such value. The fees
and expenses of the investment banking firm's appraisal will be split equally
between the Crosstex Energy Entity and the Partnership Group. Upon receipt of
such opinion, Crosstex GP will have the option, but not the obligation, subject
to the approval of the Conflicts Committee, to:

        (v)  (A) cause a Group Member to purchase the Restricted Business in
accordance with the following process:

        (1)  if the valuation of the investment banking firm is in the range
between the proposed sale/purchase values of the Crosstex Energy Entity and
Crosstex GP, a Group Member will have the right to purchase the Restricted
Business at the valuation submitted by the investment banking firm;

        (2)  if the valuation of the investment banking firm is less than the
proposed purchase value submitted by Crosstex GP, a Group Member will have the
right to purchase the Restricted Business at the valuation submitted by the
investment banking firm; and

        (3)  if the valuation of the investment banking firm is greater than the
proposed sale value submitted by the Crosstex Energy Entity, a Group Member will
have the right to purchase the Restricted Business for the amount submitted by
the Crosstex Energy Entity; or

        (B)  decline to purchase such Restricted Business, in which event the
Crosstex Energy Entity forever will be free to continue to own and operate the
assets and business comprising such particular Restricted Business; provided,
however, that any future acquisitions or opportunities related to such
particular Restricted Business shall be subject to the procedures set forth in
this Section 2.3.


        2.4    Termination.     The provisions of Article II may be terminated
by any of the Crosstex Energy Entities upon or at any time after a "Change of
Control" of Crosstex Energy Holdings, Crosstex GP or

4

--------------------------------------------------------------------------------

the General Partner by written notice to the Partnership. A Change of Control of
Crosstex Energy Holdings, Crosstex GP or the General Partner shall be deemed to
have occurred upon the occurrence of one or more of the following events:
(a) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of Crosstex
Energy Holdings, Crosstex GP or the General Partner to any other Person unless
immediately following such sale, lease, exchange, or other transfer such assets
are owned, directly or indirectly, by the Crosstex Energy Entities, the Yorktown
Funds or Management; (b) the consolidation or merger of Crosstex Energy
Holdings, Crosstex GP or the General Partner with or into another Person
pursuant to a transaction in which the outstanding Voting Stock of Crosstex
Energy Holdings, Crosstex GP or the General Partner is changed into or exchanged
for cash, securities, or other property, other than any such transaction where
(i) the outstanding Voting Stock of Crosstex Energy Holdings, Crosstex GP or the
General Partner is changed into or exchanged for Voting Stock of the surviving
corporation or its parent and (ii) the holders of the Voting Stock of Crosstex
Energy Holdings, Crosstex GP or the General Partner immediately prior to such
transaction own, directly or indirectly, not less than a majority of the Voting
Stock of the surviving Person or its parent immediately after such transaction;
and (c) a "person" or "group" (within the meaning of Sections 13(d) or 14(d)(2)
of the Exchange Act) being or becoming the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Stock of Crosstex Energy Holdings, Crosstex GP or the
General Partner, other than (i) in a merger or consolidation that would not
constitute a Change of Control under clause (b) above and (ii) the Yorktown
Funds or Management.


        2.5    Scope of Prohibition.     Except as provided in this Article II
and the Partnership Agreement, each Crosstex Energy Entity shall be free to
engage in any business activity whatsoever, including those that may be in
direct competition with any Group Member. In addition, each Yorktown Fund will
be free to own or engage in any business activity whatsoever, including those
that may be in direct competition with any Group Member.


        2.6    Enforcement.     The Crosstex Energy Entities agree and
acknowledge that the Partnership Group does not have an adequate remedy at law
for the breach by the Crosstex Energy Entities of their covenants and agreements
set forth in this Article II, and that any breach by the Crosstex Energy
Entities of their covenants and agreements set forth in this Article II would
result in irreparable injury to the Partnership Group. The Crosstex Energy
Entities further agree and acknowledge that any Group Member may, in addition to
the other remedies which may be available to the Partnership Group, file a suit
in equity to enjoin the Crosstex Energy Entities from such breach, and consent
to the issuance of injunctive relief under this Agreement.


ARTICLE III
Services


        3.1    General and Administrative Reimbursement.     The amount for
which the General Partner or its Affiliates shall be entitled to reimbursement
from the Partnership pursuant to Sections 7.4(b) and 7.6(c) of the Partnership
Agreement for Allocated General and Administrative Expenses shall not exceed
$6.0 million in the aggregate in the 12 months following the date of this
Agreement; provided further, that such reimbursement cap will not apply to the
cost of any third party legal, accounting or advisory services received, or the
direct expenses of the General Partner and its Affiliates incurred, in
connection with acquisition or business development opportunities evaluated on
behalf of the Partnership.


ARTICLE IV
Miscellaneous


        4.1    Choice of Law; Submission to Jurisdiction.     This Agreement
shall be subject to and governed by the laws of the State of Delaware, excluding
any conflicts-of-law rule or principle that might refer

5

--------------------------------------------------------------------------------

the construction or interpretation of this Agreement to the laws of another
state. Each party hereby submits to the jurisdiction of the state and federal
courts in the State of Delaware and to venue in Wilmington, Delaware.


        4.2    Notice.     All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
party. Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient's normal business hours, or at the
beginning of the recipient's next business day after receipt if not received
during the recipient's normal business hours. All notices to be sent to a party
pursuant to this Agreement shall be sent to or made at the address set forth
below such party's signature to this Agreement, or at such other address as such
party may stipulate to the other parties in the manner provided in this
Section 4.2.


        4.3    Entire Agreement.     This Agreement constitutes the entire
agreement of the parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.


        4.4    Effect of Waiver or Consent.     No waiver or consent, express or
implied, by any party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder
until the applicable statute of limitations period has run.


        4.5    Amendment or Modification.     This Agreement may be amended or
modified from time to time only by the written agreement of all the parties
hereto; provided, however, that the Partnership and the Operating Partnership
may not, without the prior approval of the Conflicts Committee, agree to any
amendment or modification of this Agreement that, in the reasonable discretion
of the General Partner, will adversely affect the holders of Common Units. Each
such instrument shall be reduced to writing and shall be designated on its face
an "Amendment" or an "Addendum" to this Agreement.


        4.6    Assignment.     No party shall have the right to assign its
rights or obligations under this Agreement without the consent of the other
parties hereto.


        4.7    Counterparts.     This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.


        4.8    Severability.     If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.


        4.9    Gender, Parts, Articles and Sections.     Whenever the context
requires, the gender of all words used in this Agreement shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references to Article numbers and Section numbers refer
to Articles and Sections of this Agreement, unless the context otherwise
requires.


        4.10    Further Assurances.     In connection with this Agreement and
all transactions contemplated by this Agreement, each signatory party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,

6

--------------------------------------------------------------------------------

carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.


        4.11    Withholding or Granting of Consent.     Each party may, with
respect to any consent or approval that it is entitled to grant pursuant to this
Agreement, grant or withhold such consent or approval in its sole and
uncontrolled discretion, with or without cause, and subject to such conditions
as it shall deem appropriate.


        4.12    U.S. Currency.     All sums and amounts payable to or to be
payable pursuant to the provisions of this Agreement shall be payable in coin or
currency of the United States of America that, at the time of payment, is legal
tender for the payment of public and private debts in the United States of
America.


        4.13    Laws and Regulations.     Notwithstanding any provision of this
Agreement to the contrary, no party to this Agreement shall be required to take
any act, or fail to take any act, under this Agreement if the effect thereof
would be to cause such party to be in violation of any applicable law, statute,
rule or regulation.


        4.14    Negotiation of Rights of Crosstex Energy Holdings, Limited
Partners, Assignees, and Third Parties.     The provisions of this Agreement are
enforceable solely by the parties to this Agreement, and no shareholder of
Crosstex Energy Holdings and no limited partner, member, assignee or other
Person of the Partnership or the Operating Partnership shall have the right,
separate and apart from Crosstex Energy Holdings, the Partnership or the
Operating Partnership, to enforce any provision of this Agreement or to compel
any party to this Agreement to comply with the terms of this Agreement.

[Remainder of This Page Intentionally Left Blank.]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

    CROSSTEX ENERGY HOLDINGS INC.
 
 
By:
/s/  BRYAN H. LAWRENCE      

--------------------------------------------------------------------------------

Bryan H. Lawrence
Chairman
 
 
Address for Notice:
 
 
2501 Cedar Springs, Suite 600
Dallas, Texas 75201
 
 
CROSSTEX ENERGY GP, LLC
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

William W. Davis
Senior Vice President and
Chief Financial Officer
 
 
Address for Notice:
 
 
2501 Cedar Springs, Suite 600
Dallas, Texas 75201


 
 
CROSSTEX ENERGY GP, L.P.
 
 
By:
 
Crosstex Energy GP, LLC, its
general partner
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

William W. Davis
Senior Vice President and
Chief Financial Officer
 
 
Address for Notice:
 
 
2501 Cedar Springs, Suite 600
Dallas, Texas 75201

8

--------------------------------------------------------------------------------


 
 
CROSSTEX ENERGY SERVICES, L.P.
 
 
By:
 
Crosstex Energy Services GP, LLC,
its general partner
 
 
 
 
By:
/s/  BARRY E. DAVIS      

--------------------------------------------------------------------------------

Barry E. Davis
President and
Chief Executive Officer
 
 
Address for Notice:
 
 
2501 Cedar Springs, Suite 600
Dallas, Texas 75201


 
 
CROSSTEX ENERGY, L.P.
 
 
By:
 
Crosstex Energy GP, L.P.,
its general partner
 
 
 
 
By:
 
Crosstex Energy GP, LLC, its
general partner
 
 
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

William W. Davis
Senior Vice President and
Chief Financial Officer
 
 
Address for Notice:
 
 
2501 Cedar Springs, Suite 600
Dallas, Texas 75201

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5


Execution Copy



OMNIBUS AGREEMENT
R E C I T A L S
ARTICLE I Definitions

1.1 Definitions.



ARTICLE II Business Opportunities

2.1 Restricted Businesses.


2.2 Permitted Exceptions.


2.3 Procedures.


2.4 Termination.


2.5 Scope of Prohibition.


2.6 Enforcement.



ARTICLE III Services

3.1 General and Administrative Reimbursement.



ARTICLE IV Miscellaneous

4.1 Choice of Law; Submission to Jurisdiction.


4.2 Notice.


4.3 Entire Agreement.


4.4 Effect of Waiver or Consent.


4.5 Amendment or Modification.


4.6 Assignment.


4.7 Counterparts.


4.8 Severability.


4.9 Gender, Parts, Articles and Sections.


4.10 Further Assurances.


4.11 Withholding or Granting of Consent.


4.12 U.S. Currency.


4.13 Laws and Regulations.


4.14 Negotiation of Rights of Crosstex Energy Holdings, Limited Partners,
Assignees, and Third Parties.

